DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 10/26/2022 is acknowledged.  The traversal is on the ground that the invention does not establish serious search and examination burden.  This is not found persuasive because while the inventions might fall under the same class (B82Y), they are classified under different subclasses. Further, Group I is drawn to a method for creating a modified metal nanoparticle and Group II is drawn to a method for detecting a manganese ion concentration which do no overlap and creates a significant search or examination burden.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (TW202106883, hereinafter referred to as Chen).
Regarding claim 1, Chen teaches a method for manufacturing modified metal nanoparticles (referred to as a method for modifying the surface of gold nanoparticles, see Abstract), comprising: providing metal nanoparticles, wherein each of the metal nanoparticles is a gold nanoparticle or a silver nanoparticle (the method includes providing a solution of gold nanoparticles, see Description); providing an ascorbic acid solution, wherein the ascorbic acid solution comprises ascorbic acid molecules and/or ascorbic acid ions (the method includes providing an ascorbic acid aqueous solution that comprises ascorbic acid molecules, see Description); and conducting a surface modification step, wherein the metal nanoparticles and the ascorbic acid solution are mixed, such that surfaces of the metal nanoparticles are modified by the ascorbic acid molecules and/or ascorbic acid ions to obtain the modified metal nanoparticles (the aqueous ascorbic acid solution is added to the surface of the gold nanoparticles in the composition to yield the modified gold nanoparticles, see Description).
Regarding claim 2, Chen teaches the method for manufacturing the modified metal nanoparticles of claim 1, wherein the metal nanoparticles are provided by a metal nanoparticle-containing solution, a concentration of the metal nanoparticles in the metal nanoparticle-containing solution ranges from 5 x 10-6 M to 5 x 10-2 M (the concentration of gold nanoparticles in the solution ranges from 0.01 to 10 mM, see Description, wherein the prior art’s range falls between the instant application’s range), and a concentration of the ascorbic acid molecules and/or ascorbic acid ions in the ascorbic acid ranges from 5 wt% to 15 wt% (the ascorbic acid solution concentration is less than or equal to 15%, or 7.5%-12.5%, see Description, where the prior art’s range falls between the instant application’s range).
Regarding claim 3, Chen teaches the method for manufacturing the modified metal nanoparticles of claim 2, wherein a volume ratio of the metal nanoparticle-containing solution and the ascorbic acid solution ranges from 1:0.8 to 1:1.2 (the aqueous solution of gold nanoparticles and an aqueous solution of ascorbic acid are mixed at a mixing volume ratio of 1:0.8 to 1:1.2 to react, see Claim 8).
Regarding claim 4, Chen teaches the method for manufacturing the modified metal nanoparticles of claim 1, wherein a method for manufacturing the metal nanoparticles comprises: providing a metal ion-containing solution, wherein the metal ion-containing solution comprises metal ions, each of the metal ions is a gold ion or a silver ion (the method comprises providing a chloroauric acid solution as the metal ion-containing solution, see Description, where the chemical formula of chloroauric acid is HAuCl4, and Au is the symbol for gold ions); and a reduction step is conducted, wherein a reductant is added into the metal ion-containing solution to reduce the metal ions, so as to obtain the metal nanoparticles (the reductant is referred to as the sodium citrate that reduces the aqueous chloroauric acid solution to yield gold nanoparticles, see Description).
Regarding claim 5, Chen teaches the method for manufacturing the modified metal nanoparticles of claim 4, wherein the metal ion-containing solution is a chloroauric acid aqueous solution, and the reductant is sodium citrate (the metal ion-containing solution is referred to as the chloroauric aqueous solution, and the reductant is referred to as sodium citrate, see Description).
Regarding claim 7, Chen teaches the method for manufacturing the modified metal nanoparticles of claim 5, wherein the reduction step is conducted at a temperature ranging from 70°C to 130°C for 10 minutes to 20 minutes (the chloroauric acid aqueous solution and sodium citrate reduction step is heated at 100°C-105°C for 12 to 18 minutes, see Description, where the prior art’s ranges fall within the instant application’s range).
Regarding claim 8, Chen teaches a modified metal nanoparticle, manufactured by the method of claim 1 (referred to as the gold nanoparticle, see Description).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 1 and 5 above, and further in view of Ahern et al. (US 2012/0101007 hereinafter referred to as Ahern).
Regarding claim 6, Chen teaches the method for manufacturing the modified metal nanoparticles of claim 5, wherein a concentration of the chloroauric acid aqueous solution ranges from 0.0001 M to 0.1 M (the concentration of the chloroauric acid aqueous solution is in the range of 0.3 to 0.7 mM, see Claim 5, where the prior art range falls between the instant application’s range); however, Chen does not explicitly teach the value of the sample’s concentration of sodium citrate.
However, in the analogous art of modified metal nanoparticles, Ahern teaches a solution where a concentration of the sodium citrate in the aqueous solution ranges from 0.0001 mM to 0.1 mM (the trisodium citrate concentration is within the range of 12.5 μM to 12.5 mM, see [0121] which falls within the range of the instant application).
It would have been prima facie obvious to a person possessing ordinary skill in the art prior to the effective filing date of the instant application to have modified the aqueous solution of Chen to have included the sodium citrate in the range of the instant application for the benefit of stabilizing the nanoparticle solution prior to analysis (see [0072] in Ahern).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEA MARTIN whose telephone number is (571)272-5283. The examiner can normally be reached M-F 10AM-5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL WARDEN can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEA N. MARTIN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797